Exhibit 10.1




ORIGIN BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT




THIS SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT (“Agreement”) is made and
entered into this 17th day of August, 2018, between Origin Bank (“Bank”), a bank
located in Ruston, Louisiana, and Stephen H. Brolly (“Executive”).


Article 1
Benefits Tables


The following tables describe the benefits available to the Executive upon the
occurrence of certain events. Capitalized terms have the meanings given them in
Article 3. Except for death, each benefit described is in lieu of any other
benefit herein.


Table A: Retirement Benefit
Normal Retirement Age (“NRA”) = 65


Distribution Event
Amount of Benefit
Form of Benefit
Timing of Benefit Distribution
Separation from Service following Normal Retirement Age
An annual amount equal to twenty-five percent (25%) of the Executive’s
annualized base salary, as provided by the Bank’s payroll department, for the
calendar year in which the Executive attained their Normal Retirement Age
Annual benefit payment


Payments shall begin within thirty (30) days following Separation from Service
and shall be payable on the same date each year thereafter for the duration.
Duration: Fifteen (15) years



Table B: Benefit Available Prior to Retirement


Distribution Event
Amount of Benefit
Form of Benefit
Timing of Benefit Distribution
Voluntary Separation from Service
Vested Benefit of the Accrued Liability Balance as of effective date of
Separation from Service
Lump sum


Payment shall be made within thirty (30) days following Separation from Service
Involuntary Separation from Service without Cause
Vested Benefit of the Accrued Liability Balance as of effective date of
Separation from Service
Lump sum


Payment shall be made within thirty (30) days following Separation from Service
Change in Control followed within twenty-four (24) months by the Executive’s
Separation from Service
Present Value of the Table A Retirement Benefit
Lump sum


Payment shall be made within thirty (30) days following Separation from Service
Disability
Vested Benefit of the Accrued Liability Balance as of date effective date of
Disability
Lump sum


Payment shall be made within thirty (30) days following Disability







1



--------------------------------------------------------------------------------




Table C: Death Benefit


Distribution Event
Amount of Benefit
Form of Benefit
Timing of Benefit Distribution
No Death Benefit provided by this Agreement upon Executive’s death prior to
Executive’s attainment of Normal Retirement Age.
No Death Benefit provided by this Agreement upon Executive’s death prior to
Executive’s attainment of Normal Retirement Age.
No Death Benefit provided by this Agreement upon Executive’s death prior to
Executive’s attainment of Normal Retirement Age.
No Death Benefit provided by this Agreement upon Executive’s death prior to
Executive’s attainment of Normal Retirement Age.
Death Benefit provided by this Agreement upon Executive’s death following
Executive’s attainment of Normal Retirement Age.
Remaining installment payments, if any under the Table A, Retirement Benefit
Annual benefit payment


Remaining installment payments, if any under the Table A, Retirement Benefit,
with such payments going to Beneficiary and continuing on the same schedule and
duration as if the Executive had lived.



Article 2
Purpose


The purpose of this Agreement is to further the growth and development of the
Bank by providing Executive with supplemental retirement income, and thereby
encourage Executive’s productive efforts on behalf of the Bank and the Bank’s
shareholders, and to align the interests of the Executive and those
shareholders. The Bank promises to make certain payments to the Executive upon
some qualifying event pursuant to the terms of this Agreement.


Article 3
Definitions and Construction


It is intended that this Agreement comply and be construed in accordance with
Section 409A of the Internal Revenue Code (the "Code"). It is also intended that
the Agreement be “unfunded” and maintained for a select group of management or
highly compensated employees of the Bank, for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and not be
construed to provide income to the Executive under Code prior to actual receipt
of benefits.


Where the following words and phrases appear in the Agreement, they shall have
the respective meanings set forth below, unless their context clearly indicates
to the contrary:


3.1
“Accrued Liability Balance” shall mean the amount accrued by the Bank to fund
the future benefit expense associated with this Agreement. The Bank shall
account for this benefit using Generally Accepted Accounting Principles,
regulatory accounting guidance of the Bank’s primary federal regulator, and
other applicable accounting guidance, including, as applicable, ASC 710.
Accordingly, the Bank shall establish a liability retirement account for the
Executive into which appropriate accruals shall be made using a reasonable
discount rate, which may be adjusted from time to time.



3.2
“Beneficiary” shall mean the person(s), including the estate of the Executive,
entitled to review Executive’s benefit, or the reminder thereof, in the event of
Executive’s death after attaining Normal Retirement Age, as provide in Article
V.



3.3
“Board” shall mean the Board of Directors of the Bank.



3.4
“Change in Control” shall mean a change in ownership or control of the Bank as
defined in Treasury Regulation §1.409A-3(i)(5) or any subsequently applicable
published authority or guidance.



3.5
“Disability” shall mean Executive, while actively employed by the Bank: (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or



2



--------------------------------------------------------------------------------




can be expected to last for a continuous period of not less than twelve (12)
months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Bank. Medical determination of Disability may be made by either the Social
Security Administration or by the provider of an accident or health plan
covering employees of the Bank, provided that the definition of Disability
applied under such Disability insurance program complies with the requirements
of Section 409A. Upon the request of the Plan Administrator, the Executive must
submit proof to the Plan Administrator of Social Security Administration’s or
the provider’s determination.


3.6
“Good Reason” shall mean the occurrence of any of the following conditions
without Executive’s consent:

(i)    a material diminution in the Executive’s annual base computation;
(ii)    a material diminution in Executive’s authority, duties or
responsibilities;
(iii)
a material change in the geographic location at which Executive must perform
services, provided, however, that any such relocation request shall not be
considered a material change if such relation is within a thirty-five (35) mile
radius of the office at which Executive was based on the Effective date of this
Agreement.

(iv)
a material diminution in authority, duties or responsibilities of the supervisor
to whom Executive is required to report;

(v)
a material diminution in the budget over which Executive retains authority;

(vi)
any other action or inaction that constitutes a material breach by the Bank of
any agreement pursuant to which Executive performs services for the Bank.



Notwithstanding the preceding, however, none of such actions shall constitute
“Good Reason” unless (1) Executive provides the Bank notice of the existence of
such condition within ninety (90) days of the initial existence thereof
specifically identifying the acts or omissions constituting the grounds for Good
Reason and a period of at least thirty (30) days following such notice within
which to remedy such condition, and (2) Executive’s Separation for Service
occurs within the two-year period following the initial existence of such
condition.


3.7
“Effective Date” shall mean July 1, 2018.



3.8
“Involuntary Separation from Service” shall mean that the Bank terminates
Executive’s employment at any time before Executive’s Normal Retirement Age and
such termination is not considered a Termination for Cause. A Separation from
Service for “Good Reason” as defined above, will also be treated as an
Involuntary Separation from Service, provided such Separation from Service meets
the necessary “safe harbor” conditions as set forth under Section 409A of the
Code.



3.9
”Plan Year” shall mean each a twelve (12) month period commencing on January 1st
and ending on December 31st. The initial Plan Year shall commence on the
effective date of the Agreement.



3.10
“Present Value” shall mean the distribution amount under this Agreement
discounted to present value using the discount rate the Bank is currently using
for accrual purposes for the month in which a required calculation is made.



3.11
“Separation from Service” shall mean that the Executive has retired or otherwise
has a termination of employment with the Bank. For purposes of this Agreement,
whether a termination of employment or service has occurred is determined based
on whether the facts and circumstances indicate that the Bank and Executive
reasonably anticipated that no further services would be performed after a
certain date, or that the level of bona fide services the Executive would
perform after such date (whether as an Executive or as an independent
contractor) would permanently decrease to no more than twenty percent (20%) of
the average level of bona fide services performed (whether as an Executive or an
independent contractor) over the immediately preceding thirty-six (36) month
period (or the full period of services to the Bank if the Executive has been
providing services to the Bank less than 36 months). Facts and circumstances to
be considered in making this determination include, but are not limited to,
whether the Executive continues to be treated as an Executive for other purposes
(such as continuation of salary and participation in Executive benefit
programs), whether similarly situated service providers have been treated
consistently, and whether the Executive is permitted, and realistically
available, to perform services for other service recipients in the same line of
business. An Executive will be presumed not to have separated from service where
the level of bona fide services performed continues at a level that is fifty
percent (50%) or more of the average level of service performed by the Executive
during the immediately preceding thirty-six (36) month period. A Separation from
Service will not be deemed to have occurred while the Executive is on military
leave, sick leave, or other bona fide leave of absence, provided Executive has
the right to reemployment under an applicable statute or by contract.





3



--------------------------------------------------------------------------------




3.12
“Termination for Cause” shall mean a termination of service for:



(a)
Executive’s willful and continued failure to perform substantially his/her
duties with the Bank (other than as a result of incapacity due to physical or
mental condition), after a demand for substantial performance is delivered to
him/her by the Chief Executive Officer that specifically identifies the manner
in which Employee has not substantially performed his/her duties and Executive
has not corrected such actions within a reasonable period of time not to exceed
ten (10) days;

(b)
Executive’s will commission of misconduct which is materially injurious to the
Bank, monetarily or otherwise;

(c)
A conviction, guilty plea or no contest plea involving dishonesty moral
turpitude in connection with the Executive’s employment with the Bank or
otherwise;

(d)
Executive’s material breach of any provision of this Agreement;

(e)
Executive’s willful violation of policies or procedures of the Bank or its
Significant Subsidiaries,

(f)
Intentional wrongful disclosure of confidential information of the Bank or any
of its subsidiaries or affiliates.



For purposes of this Subsection, no act, or failure to act on Executive’s part
shall be considered ‘willful’ unless done or omitted without good faith and
without reasonable belief that the act or omission was in the best interest of
the Bank.


3.13
”Unforeseeable Emergency” shall mean a severe financial hardship to the
Executive resulting from an illness or accident of the Executive, the
Executive’s spouse, the Executive’s dependent loss of the Executive’s property
due to casualty, other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Executive. The imminent
foreclosure of or eviction from the service provider’s primary residence may
constitute an Unforeseeable Emergency. In addition, the need to pay for medical
expenses, including non-refundable deductibles, as well as for the costs of
prescription drug medication, may constitute an Unforeseeable Emergency.
Finally, the need to pay for the funeral expenses of a spouse or a dependent may
also constitute an Unforeseeable Emergency. At all times this definition shall
be construed in accordance with the definition under Section 409A. If the
Executive seeks to terminate any current deferral elections or re-start the
deferral election, it must be done in accordance with Section 409A.



3.14
“Vested Benefit” shall mean a percentage of the applicable Table B Benefit
available prior to Retirement, (as shown under “Amount of Benefit”) earned by
the Executive, based on the following:

Total Years of Service from the Date of Agreement
Vested Percentage
 
 
1


10
%
2


20


3


30


4


40


5


50


6


60


7


70


8


80


9


90


10


100
%



Executive’s Vested Benefit shall be determined as of the Plan Year ending
immediately prior to the Executive’s Separation from Service. No vesting credit
will be granted for a partial year of service.


3.13
“Voluntary Separation from Service” shall mean the Executive terminates
employment with the Bank prior to Normal Retirement Age for reasons other than
death, disability, Termination for Cause, or Separation from Service following a
Change in Control.



3.14
“Year of Service” shall mean each consecutive 12-month period, commencing on the
Effective Date of this Agreement and continuing until the Executive reaches the
Normal Retirement Age, during which the Executive is actively employed on a
full-time basis with the Bank.





4



--------------------------------------------------------------------------------




Article 4
Distributions During Lifetime


4.1
Hardship Distribution. The Bank will permit early withdrawals for an
Unforeseeable Emergency under certain circumstances arising as a result of
events beyond the control of the Executive. The Executive may submit an
application for an in-service early withdrawal due to an Unforeseeable Emergency
to the Board of Directors. If, in the discretion of the Board, the Executive is
permitted to take an early withdrawal due to an Unforeseeable Emergency, the
Board shall make a distribution to such Executive from the Executive’s Account.
Such distribution shall be paid in one (1) lump sum payment within thirty (30)
days, after the Board determines that the Executive is permitted to take an
early withdrawal due to an Unforeseeable Emergency. The amount of such lump sum
payment shall be limited to the amount reasonably necessary to meet the
Executive’s requirements to the extent such emergency is not relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Executive’s assets, (to the extent the liquidation of such assets will not cause
severe financial hardship) or by cessation of deferrals.



4.2
Restriction on Timing of Distributions.  Notwithstanding anything to the
contrary contained herein and solely to the extent necessary to avoid penalties
under Section 409A, distributions under this Agreement may not commence earlier
than six (6) months after a Separation from Service (as described under the
“Separation from Service” provision herein) if, pursuant to Internal Revenue
Code Section 409A, the Executive hereto is considered a “Specified Employee” of
a publicly-traded company. In the event a distribution is delayed pursuant to
this Section, the originally scheduled distribution shall be delayed for six (6)
months, and shall commence instead on the first day of the seventh month
following Separation from Service. If payments are scheduled to be made in
installments, the first six (6) months of installment payments shall be delayed,
aggregated, and paid instead on the first day of the seventh month, after which
all installment payments shall be made on their regular schedule. If payment is
scheduled to be made in a lump sum, the lump sum payment shall be delayed for
six (6) months and instead be made on the first day of the seventh month.



4.3
Distributions Upon Income Inclusion Under Section 409A of the Code. If any
amount is required to be included in income by the Executive prior to receipt
due to a failure of this Agreement to meet the requirements of Code Section
409A, the Executive may petition the Plan Administrator for a distribution of
that portion of the amount the Bank has accrued with respect to the Bank’s
obligations hereunder that is required to be included in the Executive’s income.
Upon the grant of such petition, which grant shall not be unreasonably withheld,
the Bank shall distribute to the Executive immediately available funds in an
amount equal to the portion of the amount the Bank has accrued with respect to
the Bank’s obligations hereunder required to be included in income as a result
of the failure of this Agreement to meet the requirements of Code Section 409A,
within ninety (90) days of the date when the Executive’s petition is granted.
Such a distribution shall effect and reduce the Executive’s benefits to be paid
under this Agreement.



4.4
Change in Form or Timing of Distributions. Any change to the form or timing of
distributions hereunder shall be considered made only when it becomes
irrevocable under the terms of the Agreement. Any change will be considered
irrevocable not later than thirty (30) days following acceptance of the change
by the Plan Administrator and must comply with the following rules:



(1)
The change may not accelerate the time or schedule of any distribution, except
as provided in Code Section 1.409A-3(j)(4);

(2)
The subsequent deferral election may not take effect until at least twelve (12)
months after the date on which the election is made;

(3)
The payment (except in the case of death, Disability, or Unforeseeable
Emergency) upon which the subsequent deferral election is made is deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been paid; and

(4)
In the case of a payment made at a specified time, the election must be made not
less than twelve (12) months before the date the payment is scheduled to be
paid.



Article 5
Beneficiary


5.1
Beneficiary. Executive shall have the right to name a Beneficiary of the death
benefit, if any, described in Article 1 herein. Executive shall have the right
to name such Beneficiary at any time prior to Executive’s death and submit it to
the Plan Administrator (or Plan Administrator’s representative) on the form
provided. Once received and



5



--------------------------------------------------------------------------------




acknowledged by the Plan Administrator, the form shall be effective. The
Executive may change a Beneficiary designation at any time by submitting a new
form to the Plan Administrator. Any such change shall follow the same rules as
for the original Beneficiary designation and shall automatically supersede the
existing Beneficiary form on file with the Plan Administrator. In the event
Executive designates his spouse as his beneficiary and the marriage is
subsequently dissolved for any reason, such beneficiary shall be automatically
revoked upon such dissolution of the marriage.


5.2
Failure to Designate a Beneficiary. If Executive dies without a valid
Beneficiary designation on file with the Plan Administrator, the Executive’s
surviving spouse, if any, shall become the designated Beneficiary. If Executive
has no surviving spouse, death benefits shall be paid to the personal
representative of Executive’s estate.



5.3
Facility of Distribution. If the Plan Administrator determines in its discretion
that a benefit is to be paid to a minor, to a person declared incompetent, or to
a person incapable of handling the disposition of that person’s property, the
Plan Administrator may direct distribution of such benefit to the guardian,
legal representative or person having the care or custody of such minor,
incompetent person or incapable person. The Plan Administrator may require proof
of incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Any distribution of a benefit shall be a
distribution for the account of the Executive and the Beneficiary, as the case
may be, and shall be a complete discharge of any liability under the Agreement
for such distribution amount.



Article 6
General Limitations


6.1
Termination for Cause. Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not distribute any benefit under this Agreement if
Executive’s employment is terminated for Cause.



6.2
Removal. Notwithstanding any provision of this Agreement to the contrary, the
Bank shall not distribute any benefit under this Agreement if the Executive is
subject to a final removal or prohibition order issued by an appropriate federal
banking agency pursuant to Section 8(e) of the Federal Deposit Insurance Act.



6.3
Suicide or Misstatement. The Bank shall not pay any benefit under this Agreement
if the Executive commits suicide within three (3) years after the date of this
Agreement. In addition, the Bank shall not pay any benefit under this Agreement
if the Executive has made any material misstatement of fact on an employment
application or resume provided to the Bank, or on any application for any
benefits provided by the Bank to the Executive.



Article 7
Administration of Agreement


7.1
Plan Administrator. The Bank shall be the Plan Administrator, unless the Bank
appoints a committee to be the Plan Administrator. The Bank may appoint a
Committee of one or more individuals in the employment of Bank for the purpose
of discharging the administrative responsibilities of the Bank under the Plan.
The Bank may remove a Committee member for any reason by giving such member ten
(10) days’ written notice and may thereafter fill any vacancy thus created. The
Committee shall represent the Bank in all matters concerning the administration
of this Plan; provided however, the final authority for all administrative and
operational decisions relating to the Plan remains with the Bank.



7.2
Authority of Plan Administrator. The Plan Administrator shall have full power
and authority to adopt rules and regulations for the administration of the Plan,
provided they are not inconsistent with the provisions of this Plan, and Section
409A of the Code, to interpret, alter, amend or revoke any rules and regulations
so adopted, to enter into contracts on behalf of the Bank with respect to this
Agreement, to make discretionary decisions under this Plan, to demand
satisfactory proof of the occurrence of any event that is a condition precedent
to the commencement of any payment or discharge of any obligation under the
Plan, and to perform any and all administrative duties under this Plan.



7.3
Recusal. An individual serving as Plan Administrator may be eligible to
participate in the Plan, but such person shall not be entitled to participate in
discretionary decisions under Article 7 relating to such person’s own interests
in the Plan.





6



--------------------------------------------------------------------------------




7.4
Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.



7.5
Binding Effect of Decisions. The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Agreement.



7.6
Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless any
party contracted for the purposes of assisting the Plan Administrator in
performing its duties under this Agreement against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by such
contracted party.



7.7
Bank Information. To enable any party contracted for the purposes of assisting
the Plan Administrator in performing its duties under this Agreement to perform
its functions, the Bank shall supply full and timely information to such
contracted party on all matters relating to the date and circumstances of any
event triggering a benefit hereunder.



7.8
Annual Statement. Any party contracted for the purposes of assisting the Plan
Administrator in performing its duties under this Agreement shall provide to the
Bank, on the schedule set forth in the Administrative Services Contract, a
statement setting forth the benefits to be distributed under this Agreement.



Article 8
Claims and Review Procedures


If the Executive, Beneficiary or his or her representative is denied all or a
portion of an expected benefit for any reason and the Executive, Beneficiary or
his or her representative desires to dispute the decision of the Plan
Administrator, he or she must file a written notification of his or her claim
with the Plan Administrator. This Plan, being established as a “top-hat plan”
within the meaning of DOL Reg. §2520.104-23, requires all claims for benefits
hereunder be made pursuant to those claims procedure requirements under DOL Reg.
§2560.503-1, as amended from time to time. Executive, Beneficiary or his or her
representative may file with the Plan Administrator a written claim for
benefits, if the Executive, Beneficiary or his or her representative disputes
the Plan Administrator’s determination regarding a benefit. The Plan
Administrator under this Article 8 will provide a separate written document to
Executive, Beneficiary or his or her representative explaining the Plan’s claims
procedures and which by this reference is incorporated into the Plan. Such
documentation shall be written in manner that is in a culturally and
linguistically appropriate manner to the party receiving the documentation.


Article 9
Amendments and Termination


9.1
Amendments. This Agreement may be amended only by a written agreement signed by
the Bank and the Executive. However, the Bank may unilaterally amend this
Agreement to conform with written directives to the Bank from its auditors or
bank regulators or to comply with legislative changes or tax law, including
without limitation Section 409A of the Code and any and all Treasury regulations
and guidance promulgated thereunder.



9.2
Plan Termination – Generally. This Agreement may be terminated only by a written
agreement signed by the Bank and the Executive. Except as provided in Section
9.3, the termination of this Agreement shall not cause a distribution of
benefits under this Agreement. Rather, after such termination, benefit
distributions will be made at the earliest distribution event permitted under
Table A.



9.3
Plan Termination Under Section 409A. Notwithstanding anything to the contrary in
Section 9.2, this Agreement may be terminated in the following circumstances:



(a)
Within thirty (30) days before or twelve (12) months after a Change in Control,
provided that all distributions are made no later than twelve (12) months
following such termination of the Agreement and further provided that all the
Bank’s arrangements which are substantially similar to the Agreement are
terminated so the Trustee and all participants in the similar arrangements are
required to receive all amounts of compensation deferred under the terminated
arrangements within twelve (12) months of such terminations;





7



--------------------------------------------------------------------------------




(b)
Upon the Bank’s dissolution or with the approval of a bankruptcy court provided
that the amounts deferred under the Agreement are included in the Trustee’s
gross income in the latest of (i) the calendar year in which the Agreement
terminates; (ii) the calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or (iii) the first calendar year in which the
distribution is administratively practical; or

(c)
Upon the Bank’s termination of this and all other arrangements that would be
aggregated with this Agreement pursuant to Treasury Regulations Section
1.409A-1(c) if the Trustee participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downtown in the financial health of the Bank, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Bank does not adopt any new arrangements any new arrangement that would be a
Similar Arrangement for a minimum of three (3) years following the date the Bank
takes all necessary action to irrevocably terminate and liquidate the Agreement.



Article 10
Miscellaneous


10.1
Binding Effect. This Agreement shall bind the Executive and the Bank, and their
beneficiaries, survivors, executors, administrators and transferees.



10.2
No Guarantee of Employment. This Agreement is not a contract for employment. It
does not give the Executive the right to remain as an employee of the Bank, nor
does it interfere with the Bank's right to discharge the Executive. It also does
not require the Executive to remain an employee nor interfere with the
Executive's right to terminate employment at any time.



10.3
Non-Transferability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.



10.4
Tax Withholding. The Bank shall withhold any taxes that are required to be
withheld from the benefits provided under this Agreement. The Executive
acknowledges that the Bank’s sole liability regarding taxes is to forward any
amounts withheld to the appropriate taxing authorities.



10.5
Applicable Law. The Agreement and all rights hereunder shall be governed by the
laws of the state where the Bank’s primary corporate headquarters is located,
except to the extent preempted by the laws of the United States of America.



10.6
Unfunded Arrangement. The Executive is a general unsecured creditor of the Bank
for the distribution of benefits under this Agreement. The benefits represent
the mere promise by the Bank to distribute such benefits. The rights to benefits
are not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors. Any
insurance on the Executive's life or other informal funding asset is a general
asset of the Bank to which the Executive has no preferred or secured claim.



10.7
Reorganization. The Bank shall not merge or consolidate into or with another
bank, or reorganize, or sell substantially all of its assets to another bank,
firm, or person unless such succeeding or continuing bank, firm, or person
agrees to assume and discharge the obligations of the Bank under this Agreement.
Upon the occurrence of such event, the term “Bank” as used in this Agreement
shall be deemed to refer to the successor or survivor bank.



10.8
Entire Agreement. This Agreement constitutes the entire agreement between the
Bank and the Executive as to the subject matter hereof. No rights are granted to
the Executive by virtue of this Agreement other than those specifically set
forth herein.



10.9
Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.



10.10
Alternative Action. In the event it shall become impossible for the Bank or the
Plan Administrator to perform any act required by this Agreement, the Bank or
Plan Administrator may in its discretion perform such alternative act as most
nearly carries out the intent and purpose of this Agreement and is in the best
interests of the Bank.



10.11
Headings. Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any of its
provisions.





8



--------------------------------------------------------------------------------




10.12
Validity. In case any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal and invalid provision has never been inserted herein.





10.13
Notice. Any notice or filing required or permitted to be given to the Bank or
Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

            
Origin Bank
Attn: Human Resources
500 South Service Road
Ruston, LA 71270

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification. Any notice or filing required or permitted to be
given to the Executive under this Agreement shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the Executive.


10.14
Right to Setoff. The Bank may, to the extent permitted by applicable law, deduct
from and setoff against any amounts payable to an Executive from this Agreement
such amounts as may be owed by a Executive to the Bank, although the Executive
shall remain liable for any part of the Executive’s payment obligation not
satisfied through such deduction and setoff. By participating in the Agreement,
the Executive agrees to any deduction or setoff under this Section 10.14, which
is allowed by law.



10.15
Limitation on Actions. Executive or Beneficiary who disagrees with a denial of
his appealed claim under Article 8 of this Agreement must file any complaint in
a federal District Court to dispute such determination (a) within three (3)
years of the earlier of the date on which such claim for benefits first accrued
or arose under the terms of the Agreement, or (b) within one (1) year after the
such claim was denied upon appeal, or deemed denied under Article 8 hereof.



10.16
No Guarantee of Tax Consequences. While the Agreement is intended to provide tax
deferral for Executive, the Agreement is not a guarantee that the intended tax
deferral will be achieved. Executive is solely responsible and liable for the
satisfaction of all taxes and penalties that may arise in connection with this
Agreement. Neither the Bank nor any of its directors, officers or employees
shall have any obligation to indemnify or otherwise hold Executive harmless from
any such taxes.



10.17
Deduction Limitation on Benefit Payments. If the Bank reasonably anticipates
that the Bank’s deduction with respect to any distribution under this Agreement
would be limited or eliminated by application of Code Section 162(m), then to
the extent deemed necessary by the Bank to ensure that the entire amount of any
distribution from this Agreement is deductible, the Bank may delay payment of
any amount that would otherwise be distributed under this Agreement. The delayed
amounts shall be distributed to the Executive (or Beneficiary in the event of
the Executive’s death) at the earliest date the Bank reasonably anticipates that
the deduction of the payment of the amount will not be limited or eliminated by
application of Code Section 162(m).



10.18
Suicide or Misstatement. No benefit shall be distributed if the Executive
commits suicide within two (2) years after the Effective Date, or if an
insurance company which issued a life insurance policy covering the Executive
and owned by the Bank denies coverage for misstatements of fact made by the
Executive on an application for such life insurance or for any other reason.



10.19
Opportunity to Consult with Independent Advisors. The Executive acknowledges
that he has been afforded the opportunity to consult with independent advisors
of his choosing including, without limitation, accountants or tax advisors and
counsel regarding both the benefits granted to him under the terms of this
Agreement and the (i) terms and conditions which may affect the Executive's
right to these benefits, and (ii) personal tax effects of such benefits
including, without limitation, the effects of any federal or state taxes,
Section 280G of the Code, Section 409A of the Code, and any other taxes, costs,
expenses or liabilities whatsoever related to such benefits, which in any of the
foregoing instances the Executive acknowledges and agrees shall be the sole
responsibility of the Executive notwithstanding any other term or provision of
this Agreement. The Executive further acknowledges and agrees



9



--------------------------------------------------------------------------------




that the Bank shall have no liability whatsoever related to any such personal
tax effects or other personal costs, expenses, or liabilities applicable to the
Executive and further specifically waives any right for himself or herself, and
his or her heirs, beneficiaries, legal representatives, agents, successor and
assign to claim or assert liability on the part of the Bank related to the
matters described above in this Section 10.14. The Executive further
acknowledges that he has read, understands and consents to all of the terms and
conditions of this Agreement, and that he enters into this Agreement with a full
understanding of its terms and conditions.


    


10



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement as of the date indicated above.


EXECUTIVE:
 
BANK:
 
 
Origin Bank
/s/ Stephen H. Brolly
By:
/s/ Linda W. Tuten
Stephen H. Brolly
Title:
EVP/Chief People & Diversity Officer
 
Printed name:
Linda W. Tuten





    










11

